DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: light sending unit in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi (JP 2013167582 A, where the examiner has provided a machine translation for citation) in view of Padmanabhan et al. (U.S. PGPub No. 2005/0105077 A1).
As to claims 1 and 16, Yasushi discloses and shows in figure 1 a flow cytometer comprising: 
a flow cell (10) in which a liquid flows (page 3, ll. 11-13); 
a liquid sending unit (21/22 where the examiner is interpreting the structures of Yasushi as structural equivalents in being able to perform the same function) configured to send the liquid into the flow cell (page 2, ll. 22-27); 
a light source (31) configured to irradiate the liquid flowing in the flow cell with light (page 2, ll. 28-30); and 
a detector (33) configured to detect light generated from a particle in the liquid irradiated with light (page 2, ll. 28-30), wherein 

Yasushi does not explicitly disclose a controller configured to obtain information related to a flow velocity of the liquid flowing in the flow cell or the controller changes a liquid sending condition for the liquid sending unit, based on the obtained information related to the flow velocity.
However, Padmanabhan does disclose in ([0011]) the basic concept of using flow sensors in a cytometer in order to provide a feedback look so that desired fluid velocities can be achieved.  Obviously the sensors could be used coupled with the system in Yasushi so that when the flow rate is adjusted to match the image capture rate it can be confirmed to be at the right level, further Yasushi discloses variance in flow rates and adapting capture speed to do so, obviously one can again further optimize the system with higher accuracy in confirming those varied flow rates are accurately met.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yasushi with a controller configured to obtain information related to a flow velocity of the liquid flowing in the flow cell or the controller changes a liquid sending condition for the liquid sending unit, based on the obtained information related to the flow velocity in order to provide the advantage of increased accuracy in that the exposure number/rate can be more accurately matched to the flow rate as disclosed in Yasushi if the flow rate is measured/verified via the sensors of Padmanabhan. 	

 	As to claims 3 and 18, Yasushi as modified by Padmanabhan discloses a flow cytometer, wherein the controller selectively changes the liquid sending condition for the liquid sending unit (i.e. flow rate adjustment) or the detection condition for the detector, based on the obtained information related to the flow velocity (page 4, ll. 3-10).
 	As to claims 4 and 19, Yasushi as modified by Padmanabhan discloses a flow cytometer, wherein the controller changes the liquid sending condition for the liquid sending unit when a difference between a measurement value of the obtained flow velocity and a reference value of a flow velocity is greater than a predetermined value, and changes the detection condition for the detector when the difference between the measurement value of the obtained flow velocity and the reference value of the flow velocity is smaller than the predetermined value (page 4, ll. 11-21; Where the examiner notes that for the same reason and logic applied above this would be obvious from the combination of the two references, as Yasushi discloses changing flow rate/capture speed based on varying flow between two reference values, therefore in doing so relative to measuring the values via the modification of Padmanabhan one can obviously more accurately take the desired capture rate relative to the desired flow rate).
As to claims 5 and 20, Yasushi discloses a flow cytometer, wherein the controller causes the liquid sending unit to reduce an amount of the liquid to be sent into the flow 
 	As to claim 6, Yasushi discloses a flow cytometer, wherein the detector includes a photoelectric converter configured to perform photoelectric conversion of the light generated from the particle flowing in the flow cell (page 2, ll. 31-33).
As to claim 8, Yasushi does not explicitly disclose a flow cytometer, further comprising a lens configured to condense the light generated from the particle in the liquid irradiated with light.
However, Padmanabhan does disclose and show in figure 10 and in ([0094]) the basic concept of using a lens (222) to relay light efficiently to detectors, and in doing so condensing the light.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yasushi with a flow cytometer, further comprising a lens configured to condense the light generated from the particle in 
	As to claim 11, Yasushi disclose a flow cytometer, wherein the detector captures an image of the particle flowing in the flow cell (page 2, ll. 31-35).
 	As to claim 14, Yasushi discloses a flow cytometer, wherein the controller calculates the information related to the flow velocity, based on an optical property of the particle flowing in the flow cell (page 4, ll. 11-21; where the examiner is interpreting that the velocity is implicitly measured from the particles as Yasushi as no other detector for velocity is disclosed, further even if applicant disagrees, the examiner takes Office Notice that optical based flow sensors are known for provide accurate results of flow rates).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yasushi (JP 2013167582 A, where the examiner has provided a machine translation for citation) in view of Girvin et al. (U.S. Patent No. 6,016,194)
As to claim 15, Yasushi discloses and shows in figure 1 a flow cytometer comprising: 
a flow cell (10) in which a liquid flows (page 3, ll. 11-13); 
a liquid sending unit (21/22 where the examiner is interpreting the structures of Yasushi as structural equivalents in being able to perform the same function) configured to send the liquid into the flow cell (page 2, ll. 22-27); 

a detector (33) configured to detect light generated from a particle in the liquid irradiated with light (page 2, ll. 28-30), wherein 
Yasushi does disclose a controller (51/52) the changes the liquid sending unit, but does not explicitly due so in response to information related to a flow velocity (page 3, ll. 11-13; page 4, ll. 3-10).
Yasushi does not explicitly a controller configured to obtain information related to a flow velocity of the liquid flowing in the flow cell or wherein the controller changes sensitivity of the detector, based on the obtained information related to the flow velocity.
However, Girvin does disclose in (col. 5, ll. 51-65) the basic concept of using information related to a velocity of the volume throwing through the flow stream in order adjust gain (i.e. sensitivity) to ensure adequate and constant magnitude output from the detectors can be measured about the sample under test.  The examiner further takes Office Notice that a controllers are well-known devices used to provide measurement information throughout optical systems, and in down so have higher processing efficiency and lower chance of error in contrast to human based information routing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yasushi with a controller configured to obtain information related to a flow velocity of the liquid flowing in the flow cell or wherein the controller changes sensitivity of the detector, based on the obtained information related to the flow velocity in order to provide the advantage of increased accuracy and expected results in using a common gain/sensitivity control technique one .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yasushi in view of Padmanabhan further in view of Girvin et al.
As to claim 7, Yasushi in view of Padmanabhan does not explicitly disclose a flow cytometer, wherein the controller further changes sensitivity of the detector, based on the obtained information related to the flow velocity.
However, Girvin does disclose in (col. 5, ll. 51-65) the basic concept of using information related to a velocity of the volume throwing through the flow stream in order adjust gain (i.e. sensitivity) to ensure adequate and constant magnitude output from the detectors can be measured about the sample under test.  The examiner further takes Office Notice that a controllers are well-known devices used to provide measurement information throughout optical systems, and in down so have higher processing efficiency and lower chance of error in contrast to human based information routing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yasushi with a flow cytometer, wherein the controller further changes sensitivity of the detector, based on the obtained information related to the flow velocity in order to provide the advantage of increased accuracy and expected results in using a common gain/sensitivity control technique one can ensure the output signals are both adequate and consistent from the sample under test at varying flow velocities.
Claims 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi in view of Padmanabhan further in view of Ortyn et al. (U.S. PGPub No. 2003/0142289 A1).
As to claim 10, Yasushi in view of Padmanabhan does not explicitly disclose a flow cytometer, wherein the controller further changes an intensity of light emitted from the light source, based on the obtained information related to the flow velocity.
	However, Ortyn does disclose in ([0085]) the basic concept known in the art that intensity of the source must be set to the required level relative to the velocity of the particles under test.  This is obviously the case so that sufficient absorption/emission results at varying velocities.  The examiner further takes Office Notice that a controllers are well-known devices used to provide measurement information throughout optical systems, and in down so have higher processing efficiency and lower chance of error in contrast to human based information routing.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yasushi in view of Padmanabhan with a flow cytometer, wherein the controller further changes an intensity of light emitted from the light source, based on the obtained information related to the flow velocity in order to provide the advantage of increased accuracy in linking the intensity of the source correctly to the flow velocity one can ensure that adequate intensity is received at the detector so that the sample can be more accurately analyzed (i.e. sufficient SNR).
As to claim 12, Yasushi in view of Padmanabhan does not explicitly disclose a flow cytometer, wherein the detector captures an image of the particle flowing in the flow cell, according to TDI (Time Delay Integration).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yasushi in view of Padmanabhan with a flow cytometer, wherein the detector captures an image of the particle flowing in the flow cell, according to TDI (Time Delay Integration) in order to provide the advantage of increase accuracy in using a well-known capture technique one can produce high resolution, he sensitivity images with increased signal to noise while avoiding blurring.  
 	As to claim 13, Yasushi discloses a flow cytometer, wherein the detector sets a scanning rate (i.e. capture scanning rate of detector), based on the obtained information related to the flow velocity (page 4, ll. 11-21).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yasushi in view of Padmanabhan further in view of Isao et al. (JP 05296915 A1, where the examiner has provided a machine translation for citation).	
As to claim 9, Yasushi in view of Padmanabhan does not explicitly disclose a flow cytometer, wherein the controller further changes magnification of an image, of the particle, formed by the lens, based on the obtained information related to the flow velocity.
However, Isao doe disclose in ([0109]) that the magnification of a flow system can be modified by changing magnification in response to the flow rate in order to allow efficiency in imaging.  The examiner further takes Office Notice that a controllers are well-known devices used to provide measurement information throughout optical 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yasushi in view of Padmanabhan with a flow cytometer, wherein the controller further changes magnification of an image, of the particle, formed by the lens, based on the obtained information related to the flow velocity in order to provide the advantage of increased efficiency in matching the flow rate with the magnification one can accurately imagine under the desired field of view of the sample under test.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Michael P LaPage/Primary Examiner, Art Unit 2886